Opinion filed October 30, 2020




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-18-00272-CV
                                     __________

                        RICHARD SLADE, Appellant
                                        V.
                      ROCKWOOD MANOR, Appellee


                     On Appeal from the 385th District Court
                             Midland County, Texas
                        Trial Court Cause No. CV-53,545


                      MEMORANDUM OPINION
      Richard Slade filed a wrongful termination lawsuit against his employer,
Rockwood Manor, a skilled nursing facility, after Rockwood terminated his
employment as a licensed vocational nurse. The trial court resolved the lawsuit
when it granted Rockwood’s traditional motion for summary judgment and
dismissed the lawsuit. We affirm.
      An unruly resident in Rockwood apparently attacked his roommate as the
roommate slept in his own wheelchair. Because of the unruly resident’s aggressive
behavior, a doctor was consulted, and Slade was instructed to administer a shot to
the unruly resident. Slade alleged that, as he entered the unruly resident’s room, the
resident threw a small table at Slade. Although the resident continued to scream
during the administration of the injection, Slade was able to give the shot.
      Slade further pleaded that, as he was giving the injection, the resident, who
remained unruly, struck him in the head. To the contrary, the resident reported that,
during the process, Slade had struck him; Rockwood suspended Slade pending the
outcome of an investigation. At the completion of the investigation, Rockwood fired
Slade. Slade was subsequently charged with and arrested for a felony in connection
with the event.
      In Rockwood’s answer to Slade’s lawsuit, it generally denied the allegations
in Slade’s petition and also alleged, as an affirmative defense, among other things,
that Slade was an at-will employee. Rockwood alleged that, because Slade was an
at-will employee, Rockwood could terminate Slade’s employment at any time, with
or without cause.     Rockwood also pleaded that Slade “was terminated for a
legitimate, nondiscriminatory reason.”
      Later, Rockwood filed a traditional motion for summary judgment. Basically,
as far as the issues in this appeal are concerned, Rockwood claimed that Slade was
an at-will employee; that there was no employment contract between it and Slade;
that, contrary to Slade’s claim, an employee handbook was not a contract and did
not change Slade’s status as an at-will employee; and that it could fire Slade for any
reason, or for no reason at all.
      Slade’s position throughout the proceedings in this case seems to be that the
allegations that were leveled against him were not true and that, because the
allegations against him were not true, his termination was not for a lawful reason.
Therefore, Slade claims, Rockwood unlawfully terminated him.


                                          2
      We review a trial court’s summary judgment ruling de novo.                  City of
Richardson v. Oncor Elec. Delivery Co., 539 S.W.3d 252, 258 (Tex. 2018). To
prevail on a traditional motion for summary judgment, the burden is on the movant
to prove that no genuine issues of material fact exist and that it is entitled to judgment
as a matter of law. TEX. R. CIV. P. 166a(c); City of Richardson, 539 S.W.3d at 258–
59. When a defendant moves for traditional summary judgment, it has the burden
to either (1) disprove at least one essential element of the plaintiff’s cause of action
or (2) plead and conclusively establish each essential element of an affirmative
defense, thereby defeating the plaintiff’s cause of action. Lujan v. Navistar Fin.
Corp., 433 S.W.3d 699, 704 (Tex. App.—Houston [1st Dist.] 2014, no pet.).
      If the movant meets its burden, the burden then shifts to the nonmovant to
present evidence that raises a genuine issue of material fact that will preclude
summary judgment. Id. A genuine issue of material fact exists when the evidence
rises to a level that would enable reasonable and fair-minded people to differ in their
conclusions. First United Pentecostal Church of Beaumont v. Parker, 514 S.W.3d
214, 220 (Tex. 2017) (citing Merrell Dow Pharms., Inc. v. Havner, 953 S.W.2d 706,
711 (Tex. 1997)). When evidence is so weak as to do no more than create a mere
surmise or suspicion that the fact exists, no fact issue is created. Id. (citing Kia
Motors Corp. v. Ruiz, 432 S.W.3d 865, 875 (Tex. 2014)).
      We review the evidence presented in the summary judgment motion and
response in the light most favorable to the nonmovant, crediting favorable evidence
if reasonable jurors could and disregarding contrary evidence unless reasonable
jurors could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289
S.W.3d 844, 848 (Tex. 2009). We are to indulge every reasonable inference and to
resolve any doubts in favor of the nonmovant. Helix Energy Sols. Grp., Inc. v. Gold,
522 S.W.3d 427, 431 (Tex. 2017).


                                            3
      The general rule in Texas is “that absent a specific agreement to the contrary,
employment may be terminated by the employer or employee at will, for good cause,
bad cause, or no cause at all.” Montgomery Cty. Hosp. Dist. v. Brown, 965 S.W.2d
501, 502 (Tex. 1998). Slade maintains that Rockwood’s employee manual amends
or modifies his status as an at-will employee and created a contract between him and
Rockwood. We cannot agree.
      Rockwood’s employee handbook explicitly provides that the guidelines in the
handbook do not create a contract.        The handbook also provides that “[t]he
relationship between employees and [Rockwood] is an at-will employment
relationship” and that either may terminate the relationship at any time without any
reason or prior notice.
      There are exceptions to the at-will doctrine. In Sabine Pilot, the court
discussed some of those exceptions. Sabine Pilot Serv., Inc. v. Hauck, 687 S.W.2d
733, 735 (Tex. 1985). Those exceptions relate to termination decisions based upon
race, color, handicaps, religion, filing a worker’s compensation claim, union
membership or nonmembership, active duty in State military forces, jury service,
and refusal to perform an illegal act. Id. A termination for any of those reasons
would be for an unlawful reason. Slade has not submitted any summary judgment
evidence to show that an exception applies to his at-will status or to his termination.
      By its summary judgment evidence, Rockwood established the at-will
character of Slade’s employment. Slade has presented nothing in response that
would raise a genuine issue of material fact to preclude summary judgment. Slade
had no contract with Rockwood that would limit his at-will status, and Rockwood’s
employee handbook did not create one. Slade did not show that there were any
exceptions to his status as an at-will employee. The trial court did not err when it
granted Rockwood’s motion for summary judgment. We overrule Slade’s sole issue
on appeal.
                                          4
        We affirm the judgment of the trial court.




                                                           JIM R. WRIGHT
                                                           SENIOR CHIEF JUSTICE


October 30, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.,1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      5